United States Court of Appeals
               for the district of columbia circuit



Argued November 13, 1998                 Decided January 19, 1999

                          No. 97-5333
                                
                        Luria N. Greene,
                           Appellant
                                
                               v.
                                
                  John H. Dalton, Secretary, 
                   Department of the Navy and
                       Donald W. Clause,
                           Appellees
                                
                                
                                
          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 96cv02161)
                                
                                
                                
   Before: Silberman, Ginsburg, and Garland, Circuit Judges.
                                
                           O R D E R
                                
     It is ORDERED by the court that the opinion filed by the court on January 19, 1999 be
amended as follows:

     Page 3, line 30: Delete the word "political" and add in its place the word "personal."  

                                             Per Curiam
                                   
                                   FOR THE COURT:
                                   MARK LANGER, Clerk

Filed on April 13, 1999